*647ON PETITION FOR REHEARING
PIERCE, Judge.
Tlie appellee Company, by its petition for rehearing, makes the suggestion that our opinion of reversal “seems to indicate that in cases of the type at bar it is not proper for the trial Court to direct a verdict for the defendant under any circumstances at the close of the plaintiffs case” (emphasis supplied), directing our attention to two isolated portions of our opinion. We perhaps should have been more articulate, considering the oft-time difficulty experienced by the appellate advocate in fully absorbing the overall reasoning of an adverse opinion. But we can understand, and we do sympathize; we have been through that unhappy Valhalla many times ourselves.
We did not in any way intend the allusion suggested aforesaid. When we mentioned that the trial Court should not have directed a verdict for defendant at the conclusion of plaintiff’s case, “especially at that point in the trial”, we thought we were indirectly appeasing the defendant by necessarily inferring that if defendant had proceeded with its proof a directed verdict at the conclusion of all the evidence might have been justified. However, because the defendant objects to the language used, and to make our meaning abundantly clear, we herewith strike out the language “especially at that point in the trial” and the further language “without even requiring any proof to be adduced by the Company” where such language appears in the opinion.
With such language deleted, our original opinion is reaffirmed and petition for rehearing is denied.
HOBSON, Acting C. J., and LEAVEN-GOOD, C. RICHARD, Associate Judge, concur.